Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections

1.      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.       Claims 21-23, and 27-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10976561 Zieba et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite the limitations of the instant claims such that one practicing the patented claims would be practicing inventions that fall within the scope of the instant claims.  The instant claims include the metal of the patented claims.  The metal chemically converted to a colored metal compound of the patented claims is a pigment or dye of the instant claims depending on whether it is insoluble or soluble.  See patented claim 16 as well.
The instant claim 21 is made obvious by patented claim 1.  The azimuthal modulator layer on at least one of the third and fourth surfaces includes it being on both surfaces.
The instant claim 22 is made obvious by patented claim 1.  The third and fourth surfaces of patented claim 1 may be sides of the first and second surfaces such that the instant claim 22 is made obvious by patented claim 1.
The instant claim 23 is made obvious by patented claim 3.
The instant claim 27 is made obvious by patented claim 1.
The instant claim 28 is made obvious by patented claim 1.
The instant claim 29 is made obvious by patented claim 1.
The instant claim 30 is made obvious by patented claim 1.
The instant claim 31 is made obvious by patented claim 5.
The instant claim 32 is made obvious by patented claim 6.
The instant claim 33 is made obvious by patented claim 7.
The instant claim 34 is made obvious by patented claim 8.
The instant claim 35 is made obvious by patented claim 9.

4.      The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



5.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.      Claims 21-23 and 29-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 02/40600 Mayer et al.

Regarding claims 21-23 and 29-35:

Mayer discloses pigments having a reflector layer which necessarily has first, second, third, and fourth surfaces because it is three dimensional platelets.  The pigments give different color appearances at different viewing angles.  See Mayer, the abstract and page 4, lines 15-22 and 28-30.  The instantly claimed “optical device” encompasses pigments.
The pigment flakes can have asymmetrical coating structure.  See Mayer, page 6, lines 30-32.  
The pigments have a reflector layer.  See Mayer, page 9, line 331 to page 10, line 1.  These flakes necessarily have a first and second surface as well as edges that necessarily include third and fourth surfaces.  The reflector can be metal.  See Mayer, page 10, lines 9-18.  The reflector reflects light which makes it the color of the reflected light which falls within the scope of the instant claim 35 which requires no particular color. 
The pigments of Mayer contain dielectric layers which give the wavelength shift with changing angles.  These dielectric layers fall within the scope of the instantly claimed azimuthal modulator layers.  See Mayer, page 10, line 19 to page 13, line 6.  These layers of Mayer can contain dye or pigment.  See Mayer, page 10, lines 21-24.  The absorbing property discussed can only be caused by materials that are dyes or pigments because these absorbing layers are not clear in this context of Mayer.  “[C]an” of the instant claim indicates that the dye and pigment are not required by the claims.  Mayer, page 12, lines 29-32 and page 13, lines 1-2 discloses using dielectric layers of different materials to give different colors on each side of the flakes.  This gives the first and second azimuthal modulator layers of the instant claims.
The pigments of Mayer have absorbing layers which fall within the scope of the instantly claimed selective light modulator layers, including those of the instant claims 21 and 29.  See Mayer, page 13, line 7-32 and page 14, lines 1-5.  These layers can be made of different materials which gives the first selective light modulator of the instant claim 21.
Mayer’s Fig. 3 depicts a reflector layer 52.  See Mayer, page 20, lines 5-7.  The reflector layer has the top and bottom which are the instantly claimed third and fourth surfaces and edges which include the instantly claimed first and second surfaces.  The top and bottom of Mayer’s reflective layer is coated with layer 66 dielectric material which falls within the scope of both of the instantly claimed azimuthal modulator layers.  The instant claim 21 does not require these layers to be different materials or to be discontinuous.  The left edge of the reflector is coated with layer 56, which is absorber layer which falls within the scope of the instantly claimed first selective light modulator layer.  This layer is depicted as being external to the first surface of the reflector.  See Mayer, page 20, lines 7-15.  The changing colors with changing viewing angle is a color attribute to the optical device which falls within the scope of the instant claims 30-34.
The layer 56 of Mayer’s Fig. 3 is external to layers 64a and 64c which falls within the scope of the instant claim 22.
The layer 58 of Mayer’s Fig. 3 is external to the second surface of the reflector layer.  It modulates light selectively by its luminescence.  It therefore falls within the scope of the instant claim 23.  


7.      Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over WO 02/40600 Mayer et al., as applied to claims in paragraph 6 above.

The discussion of paragraph 6 above is repeated here.

The reflector layer may be colored metals including gold and copper.  See Mayer, page 10, lines 12-13, noting the gold and copper, which falls within the scope of the instant claim 36.  Arriving at these reflector materials requires sufficient picking and choosing that it is not anticipated by Mayer.

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to use the copper or gold reflectors of Mayer in the pigments of Mayer discussed in paragraph 6 above because they are described by Mayer and would have given only predictable color, chroma, shade, hue, and reflectance to the pigments of Mayer.

8.      Claims 24-26 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.     Claims 27 and 28 are not subjects of prior art rejections.  This does not negate the above obviousness-type double patenting rejections thereof.  The obviousness-type double patenting rejection above is not based on prior art.

10.     The prior art considered does not describe the inventions of the instant claims 24-28 and 37 and does not provide proper motivation to modify the prior art inventions into those of the instant claims. 24-28 and 37.

11.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/           Primary Examiner, Art Unit 1762